THURMAN, J.
I concur in the opinion of my associate, Mr. Justice GIDEON.
The instruction to which exception was taken by appellant was erroneous, not only for the reasons stated in the opinion, but also for the reason that it was ambiguous, uncertain, and, perhaps, misleading. When the court instructed the jury that before it could find a verdict in favor of the minor children it must find from the evidence in the case that the deceased, their father, recognized his obligation to contribute to their support, it left the jury to speculate and grope in darkness *577as to just what would constitute recognition. Whether it required an express declaration on the part of the deceased, or whether his conduct towards the minors would constitute the recognition demanded by the instruction, does not appear. There was some evidence in the case to the effect that the deceased had supported his minor children during infancy and perhaps had made contributions to' their support after that time, but as to those no specific sums were stated. The jury was not informed that these contributions would constitute a recognition of his obligation, nor could they conclusively infer such fact from the instruction complained of. The instruction was prejudicial for the reason that, in any event, it limited plaintiff’s right to recover by the imposition of conditions not warranted by any law relating to cases of this kind.
But it is contended by respondent that the general verdict in favor of defendant cured the error complained of and rendered the instruction harmless. We have yet to learn that a vicious instruction, in an action for damages, limiting plaintiff’s right to recover, is rendered harmless by a verdict which in all probability was rendered solely because of the vicious instruction. If the jury, in arriving at the verdict, found that the deceased had not recognized his obligation to support the minor children, it had no occasion to make further investigation. Its paramount duty in such case was to find for the defendant, “no cause of action,” even though defendant may have been culpably and inexcusably negligent. An instruction which may lead to such an incongruous result cannot be right, nor can the error be cured by the application of a rule which relates solely to the measure of damages. The measure of damages is not involved in the case at bar. No error is predicated upon anything said or done by the court in respect of the measure of damages. Appellant has made no assignment of error in that regard nor to the court’s instruction upon that subject. Nor has appellant even included said instruction.in his abstract on appeal. The eases eases relating to the measure of damages. They are cases in XI'B 9JR uotpraporoo spr yo quoddns ut yuepuodsaj uo paipi *578which the nonliability of defendant was conclusive, and no matter what may have been the rule of damages announced by the court, it could not possibly have prejudiced the plaintiff. Such is not the case before us on this appeal.
FRICK, J. (dissenting). It is with some hesitation, if not reluctance, that I dissent from the conclusions reached' by my associates. My l’eluctance is entirely due to the fact that I have always entertained the view that dissenting opinions, as a rule, are useless and should be indulged in only in case the dissenter in no possible view can reconcile his convictions with those of his associates. In this case I cannot yield assent to the reversal of the judgment upon the grounds stated in the prevailing opinion. In my opinion, both the reasons upon which the conclusion is based and the conclusion itself are contrary to both principle and the overwhelming weight of authority. Indeed, in my judgment, the doctrine that no prejudicial error was eomlnitted in this case is elementary. In view that I have no recourse except to concur in a result which, in my judgment, is manifestly erroneous, or to dissent, I have chosen the latter course and shall, as briefly as possible, state my reasons for my dissent.
As stated in the prevailing opinion, the defendant was charged with a series of acts of negligence, all of which it denied and at the trial produced evidence in support of those denials. Upon the other hand, the plaintiff was likewise affirmatively charged by the defendant with specific acts of negligence which, it was alleged, caused the injury, and, further, that he had assumed the risk of the injury. The district court fully and correctly charged' the jury respecting the law upon those issues and fully advised them under what circumstances they should find for either one or the other of the parties to this action. With respect to the duty of the jury to consider the question of damages, the court instructed them as follows:
“The fact that I have or may instruct you upon the measure' of damages should you find for plaintiff is not to be taken by you as any intimation that I either believe or do not believe that plaintiff is entitled to recover damages. The instructions on the measure of damages are only given you to guide you in case you find *579from the evidence that plaintiff is entitled to recover, as it is my duty to charge you fully upon all the law in the case. But should you determine from the evidence that plaintiff is not entitled to recover, that is, that the accident happened without any fault or negligence on the part of the defendant, or that negligence on Peter Peterson’s part proximately contributed to bring about the accident, or that he assumed the risk, as defined in these instructions, then and in that event you will entirely disregard the instructions which I have given you on the measure of damages.”
No exception is urged against the foregoing instruction. Tbe issues to be tried and determined were thus clearly stated to the jury, and they were not only plainly but most explicitly told that their first duty was to determine the principal question of liability. The jury (omitting the title of the court and cause) returned the following verdict:
“We, the jurors impaneled in the above case, find all issues in favor of defendant and against the plaintiff, no cause of action”— signed by the foreman.
The words in italics were typewritten, while the remaining words were a part of a printed form of verdict. Considerable stress is laid on the word “all” by counsel for defendant. In my judgment, no importance attaches to that word. The legal effect of the verdict would be precisely the same if it read we find “the issues,” or if it read merely we find “for the defendant,” etc., .without saying anything about the issues. Where the jury, merely in general terms, finds for either the plaintiff or defendant, the presumption, nevertheless, prevails that they passed upon the issues presented by the evidence and the instructions of the court, and that they resolved the issues in favor of the party for whom they return their verdict. No other conclusion is permissible where a general verdict is authorized by law and returned by the jury. In the absence of a special finding to the contrary, the presumption is, and in the nature of things must be, that the jury passed upon all the material issue's which were covered by the general verdict. The principal issues in this case were: (1) Was the defendant guilty of negligence which was the proximate cause of the injury? (2) Was the plaintiff guilty of contributory negligence directly causing or contributing to his injury? And (3) did he assume the risk? *580If tbe jury found no negligence on the part of the defendant, or if they found such negligence but further found that the deceased was guilty of contributory negligence as aforesaid, or that he assumed the risk, then, in either event, their verdict must have been in favor of the defendant. The question of damages was not one of the issues involving liability, but could only be considered after the liability was established.
To hold otherwise than in accordance with the presumption that the jury passes upon all material issues covered by a general verdict is to unsettle rather than to settle the matters in controversy between the parties litigating. In this case, therefore, it must be assumed that the jury found the material issues, that is, the material facts, against the plaintiff and hence returned a verdict of no cause of action. It is utterly immaterial who wrote the verdict. The verdict whoever wrote it, is nevertheless the verdict of the jury, and of no other agency. It would be violative of every rule of law to assume that the jury arrived at a conclusion other than that manifestly implied in the verdict. Here the implication is one of law and is precisely as though it were expressed. To assume otherwise is to destroy the effectiveness of verdicts, and leave the contested matters still open and unsettled.
In view of the foregoing presumptions, all the courts, so far as I am advised, hold that where, in an action, it -is sought to recover damages against a defendant and the jury returns a general verdict in his favor, error cannot be predicated upon an erroneous instruction relative to the measure or recovery of damages, nor upon the erroneous exclusion or admission of evidence relating to that subject. The following eases are all directly in point, namely: Ewalt v. Garnett (1914) 180 Mo. App. 614, 163 S. W. 943; People’s Ice & Fuel Co. v. Serat (1915) 46 Okl. 762, 149 Pac. 870; Pulliam v. Schimpf, 109 Ala. 179, 19 South. 428; Sterling v. City of Detroit, 134 Mich. 22, 95 N. W. 986; Scheel v. City of Detroit, 130 Mich. 51, 89 N. W. 554, 90 N. W. 274; Brown v. Harris, 139 Mich. 374, 102 N. W. 960; N. & M. Friedman Co. v. Assurance Co., 133 Mich. 112, 94 N. W. 757; Hammond v. Porter, 150 Mich. *581328, 114 N. W. 64; Gracy v. The Atlantic C. L. Ry. Co., 53 Fla. 350, 42 South. 903; Oppenheimer v. Denver & R. G. Ry. Co., 9 Colo. 320, 12 Pac. 217; Wilhelm v. Donegan, 143 Cal. 50, 76 Pac. 713; Yates v. New York C. & H. R. R. Co., 67 N. Y. 100; Enright v. City of Atlanta, 78 Ga. 288; Thorp v. Western U. Tel. Co., 84 Iowa, 190, 50 N. W. 675; Morawetz v. McGovern, 68 Wis. 312, 32 N. W. 290; Tonini v. Cevasco, 114 Cal. 266, 46 Pac. 103. To the same effect is the decision in the case of Rogers v. Railroad, 32 Utah, 367, 90 Pac. 1075, 125 Am. St. Rep. 876.
In Ewalt v. Garnett, supra, the court, in passing upon a question like the one involved here, in the course of the opinion said:
“The only other assignment of error, and which is earnestly pressed, pertains to an instruction, given at the defendant’s request, relative to the measure of damages — i. e., as to what the jury may take into consideration in estimating the value of the dog. It is unnecessary, however, for us to discuss the propriety of the giving of this instruction, for the reason that, since the jury found the issues in favor of defendant, thereby finding that defendant was not liable for the killing of plaintiff’s dog it is immaterial as to how they were instructed with respect to estimating the value of the dog in case they should find a verdict for the plaintiff. This instruction could only be of consequence * * * in the event that the issue of liability were resolved in favor ■of the plaintiff.”
In Pulliam v. Schimpf, supra, the law is stated in the headnote thus:
“Where the verdict establishes that the plaintiff is not entitled to recover at all, errors * * * relating to the measure of damages, are not available to reverse the judgment.”
In People’s Ice & Fuel Co. v. Serat, supra, the court, in passing upon the question now under consideration, said:
“If there was error in admitting or excluding evidence, or in failing to give the requested instructions, or in giving others improperly stating the law as to the measure of damages, the substantial rights or defendant could have been in no way prejudiced thereby. The verdict was a general one for plaintiff, and necessarily determined primarily that there was no breach of warranty. There being no such breach, the question of the measure of the damages alleged to have been occasioned thereby was never reached by the jury and could not have been properly con*582sidered by it” — citing numerous cases in support of this statement.
The only difference between that case and the case at bar is that in that case the damages referred to arose on defendant’s answer, and the jury having found the issues generally for the plaintiff with respect to the answer, it was held that the finding necessarily included the issue respecting the alleged warranty out of which the alleged damages arose.
The case of Scheel v. City of Detroit, supra, was an action for damages for personal injuries predicated upon the alleged negligence of the defendant. There, as here, it was asserted that the court erred in' giving “instructions upon the measure of damages. * * The court, in passing upon that question, said:
“Naturally, the first question for the jury to determine would bef Was the defendant negligent? If they found this question in the negative, it would be unnecessary for them to consider any other branch of the case. A determination that there was no negligence on the part of the defendant is conclusive of all the other questions in the case, and renders it unnecessary to consider the alleged error.”
In Oppenheimer v. Denver & R. G. Ry. Co., supra, it is said :
“The objections taken to the instructions of the court need not be considered. That portion of the charge to which they are taken concerns the measure of damages, and was for the guidance of the jury only in case they should find that the plaintiff was entitled to recover.”
It was accordingly field that inasmuch as the jury had found against the plaintiff, any error in the instructions respecting the measure of damages was harmless.
Zimmerman v. Denver Tramway Co., 18 Colo. App. 486, 72 Pac. 609. In that case the court said:
“The jury having found upon the main issue that the plaintiff * * * was not entitled to recover,” therefore the charge respecting damages had no office to fulfill.
In Conant v. Jones, 120 Ga. 568, 48 S. E. 234, the court stated the rule as follows:
“Where the jury find for the defendant, the plaintiff cannot have *583been hurt by any error in the court’s instructions as to the measure of damages.”
In Douglass v. Agne, 125 Iowa, 67, 99 N. W. 550, it is said:
“Complaint is made of the meagerness of the instructions on measure of damages. As the verdict was for defendant, the plaintiff could not have been prejudiced by these alleged defects.”
In Lasure v. Graniteville Mfg. Co., 18 S. C. 275, the court observed:
“In cases of this kind, there are always two questions, first, whether the plaintiff has made a case entitling him to recover any damages, and if so, second, what is the proper measure of his damages. The two questions are entirely distinct and different, and depend upon different principles.”
In Mensinger v. Ainsworth, etc., Co., 94 Neb. 465, 143 N. W. 475, the court said:
.
“The verdict in favor of defendant was necessarily a finding that plaintiff did not comply with his agreement to furnish good, substantial meals, and that he was not entitled to a recovery. The jury, therefore, never reached the question as to the measure of damages'.”
In Kimbrell v. Louisville & N. Ry. Co., 191 Ala. 392, 67 South. 586, the reason is stated thus:
“Since the jury found that the plaintiff was not entitled to recover, any errors respecting the instructions on damages were harmless.”
In Binder v. Georgia R. & El. Co., 13 Ga. App. 381, 79 S. E. 216, it is said:
“The jury never reached the question of the' measure of damages, for they found a verdict generally for the defendant.”
In Green v. Streitmatler, 183 Ill. App. 25, the court held:
“Refusal of instruction on the measure of damages immaterial when the verdict was against appellant.”
In Young v. Chandler, 104 Me. 184, 71 Atl. 652, it is said:
“When a verdict is for the defendant, it must be assumed that the jury were not influenced by any instruction given * * * relating to the measure of damages.”
In Gentile v. Boston El. Ry., 217 Mass. 113, 104 N. E. 382. the court observed:
“The fourth request related to damages, but as the jury found for the defendant it became immaterial.”
*584In Chase v. Tingdale Bros., 127 Minn. 401, 149 N. W. 654, the court said:
“There is a claim of error in an instruction on the measure of damages, and in permitting a witness to testify as to the cost of repairs to the damaged car. As the jury never reached the question of damages, it is ¡plain that there is nothing to decide here.”
In Burns v. Herman, 48 Colo. 359, 113 Pac. 310, the court said:
“Having found for defendants on the question of negligence, the main issue, the part of the charge objected to had no office to fulfill, as the jury did not reach that branch of the case.”
In Ferris v. McNally, 45 Mont. 20, 121 Pac. 889, the court observed:
“Where the jury found against plaintiff on the main issue, the error, if any, in an instruction on damages, was harmless.”
In Gibson v. Payne, 79 Or. 101, 154 Pac. 422, Ann. Cas. 1918C, 383, it is said:
“Plaintiff also assigns error in the instructions as to the measure of damages. The jury not having found in favor of the plaintiff, it is unnecessary to examine this portion of the charge.”
In McNeil v. Middlesex & B. St. Ry. Co., 233 Mass. 254, 123 N. E. 676, the court said:
" * * * And the exception, relating as it does to the subject of damages, becomes immaterial in view of the jury’s finding for the defendant.”
In Shipp v. Cartwright (Tex. Civ. App.) 182 S. W. 70, the rule is stated thus :
“Where a jury find in favor of defendant, the erroneous refusal of a charge on defendant’s right to compensation for improvements is harmless.” (Italics mine.)
Ott v. Press Publishing Co., 40 Wash. 308, 82 Pac. 403. In that case the question was not merely one with respect to the measure of damages, but it was one with regard to the right of damages, and the court, nevertheless, held that in view that the finding was for the defendant an erroneous instruction respecting the right to recover damages was harmless.
The following cases are all to the same effect: McCutcheon v. City of Chicago, 150 Ill. App. 232; Wofford & Rathbone *585v. Buchel P. & I. Co., 35 Tex. Civ. App. 531, 80 S. W. 1078; Feary v. Metropolitan St. Ry. Co., 162 Mo. 75, 62 S. W. 452; Cox v. City of Chicago, 83 Ill. App. 540; Sunman v. Clark, 120 Ind. 142, 22 N. E. 113; Strock v. Russell, 148 App. Div. 483, 132 N. Y. Supp. 968; Rodgers v. Tex. & P. Ry. Co. (Tex. Civ. App.) 172 S. W. 1117; French v. Miller, 82 Vt. 91, 71 Atl. 1047.
But quite apart from all that I have said thus far, I am clearly of the opinion that the judgment should prevail for another reason. The language of the instruction which is condemned in the prevailing opinion is that part which I have italicized and in which the jury are told that in order to allow damages they “must find from Ihe evidence in this case that the deceased recognized that obligation to contribute to the support of said minors and in fact did contribute to their support.” As will be observed, it is conceded in the prevailing opinion that actual contributions for the support and maintenance of the children were necessary in view of the circumstances of the case so far as they are disclosed by this record. But it is insisted that the law did not require the deceased to recognize the obligation to contribute to their support, it being sufficient, it is insisted, if he in fact did contribute. I cheerfully, once for all, concede that the language of the instruction is not happily chosen. Nay, more, that the words I have italicized should all have been omitted therefrom. But even though that be so, yet the instruction is not prejudicial as I construe it. All that is in effect said in the instruction is that the deceased must have recognized the obligation due to his children and that he must actually have contributed to their support in order to enable the plaintiff to recover substantial damages for their benefit. To put it in another way, it merely means that it would have been quite immaterial that the deceased recognized the obligation to contribute, if in fact he did not actually contribute to the support of the minors. While the words respecting the obligation are superfluous, yet they are not necessarily of that character which would vitiate the instruction. Indeed, whenever the deceased did in fact contribute to the support of his *586minor children, he, ipso facto, must have recognized his obligation to do so, and if he had merely recognized the obligation without contributing anything, it would be unavailing as a basis for damages. In addition to the foregoing, it may be said that in all cases there, in one sense, must be a recognition of the duty. That is necessarily apparent from the fact that if a father, or the person upon whom is cast the duty to contribute to the support of the complaining individual, should merely voluntarily make an occasional present or gift to such individual and it clearly appeared that such gift was not intended as a contribution for support, then such individual, as a matter of law, cannot recover compensatory damages. As such he was not damaged, except in case that the deceased person were his parent and then he could recover nominal damages merely. This rule has often been applied in cases of dependency, and no one longer questions it. If therefore the instruction is fairly read and applied, it is plain that it could not have misled a jury of ordinary intelligence. I have not the slightest hesitation in stating that if any jury anywhere had found the issues in favor of the plaintiff they would necessarily have found such damages in view of the evidence as in their judgment the plaintiff was entitled to.
There is, however, still another reason which to my mind is conclusive why the judgment should not be reversed in this case. The court instructed the jury in express terms that if they found “from the evidence that the plaintiff is not entitled to recover, that is, that the accident happened without any fault or negligence on the part of the defendant, or that negligence on Peter Peterson’s (the deceased’s) part proximately contributed to bring about the accident, or that he assumed the risk as defined in these instructions, then and in that event yon will entirely disregwd the instructions which I have given yon on the measure of damages.” (Italics mine.)
From a mere cursory examination of all the authorities, many of which I have cited, it is apparent that all courts hold that when, in a negligence case, the jury returns a verdict in favor of the defendant, the presumption is that their *587finding was based upon tbe issue respecting negligence and that tbe jury did not reach or consider tbe question of damages at all, and bence any error regarding tbe latter question is necessarily harmless. Tbe ease at bar, however, is much stronger, in that tbe court in express terms charged tbe jury that there were three questions for them to determine, and if they found tbe first one in favor of tbe defendant, or if they found either one of tbe other two against the deceased, then they should not consider tbe question of damage at all. Can any one at this late day question tbe rule of law that it is presumed that tbe jury followed tbe instructions.given by tbe court? Tbe presumption, therefore, is that the jury followed tbe court’s instructions and bad no occasion to consider the charge respecting damages at all.
In addition to all that, there is still another unanswerable reason why the judgment should stand in this case. The instruction complained of is not one which related to any material issue in the case. It was merely intended as a guide to the jury in case they found the material issues in favor of the plaintiff, and unless they found those issues in his favor the instructions respecting damages was entirely without force or effect. The instruction was directed merely to a subsidiary question and one which could not arise until and unless the material issues were determined in favor of the plaintiff. By the majority opinion the instruction is, however, treated as though it related to an issue which necessarily had to be determined before the jury could arrive at a verdict upon the merits.
Again, the majority opinion proceeds upon the hypothesis that error is assumed merely because the court erred in charging upon a matter which, as I have shown, is subsidiary merely to the principal issues, and which the jury, under the instructions of the court, could not consider until they had disposed of the principal issues. In order to reverse the judgment it must be assumed, therefore, that the jury disregarded both the law and the instructions and base'd their verdict upon a matter not to be considered until they had first determined the principal issues. I am utterly unable *588to understand, bow this court can ignore both the presumption and the court’s express direction in order to reverse the judgment. It certainly is the law that a judgment is presumed to be correct until the contrary is made to appear from the face of the record. In this case that presumption is not only overcome, but it is directly to the contrary.
Moreover, the rule laid down in this case also is contrary to the rule which is now firmly established in this court, namely, that no judgment may be reversed unless it is made to appear that the party complaining has been prejudiced in a substantial right. If, as the courts all hold, the presumptions prevail (1) that the jury has followed the instructions, and (2) that, in case the jury finds against the plaintiff, error in the admission or exclusion of evidence or respecting instructions on the question of damages are harmless and do not authorize a reversal, how, in view of this record, can a reversal be justified? It is, however, suggested that the eases I have cited merely refer to the measure and not to the right to recover damages. "While it is true that in many of the cases cited the term “measure of damages” is used, yet it is also true that not in a single case is that distinction made, but all the decisions are based upon the fact, and it is so stated in the opinions, that the jury generally found in favor of the defendant. I have cited cases, however, where the alleged error was respecting the right to recover damages but in which the courts made no distinction. Nor would such a distinction be sound for the simple reason that in view that if the jury found the principal issues in favor of the defendant the question respecting the right to recover damages as well as that of the measure of damages could not have arisen.
A further reason why the plaintiff suffered no substantial injury is made to appear from the evidence. The substance of all of the evidence is certified to this court and is set forth in the prevailing opinion. How it would be possible to determine any amount in excess of nominal damages from that evidence I cannot conceive. There is nothing shown upon which to base a finding of substantial damages. There is nothing shown respecting the earning capacity of the de*589ceased, nor what he earned. Indeed, there are no facts from which any intelligent conclusion respecting substantial damages can be drawn. Why reverse a judgment under such circumstances ?
I have gone into these matters at length for the reason that the decision of the majority of the court in this case again-sets at large a question that I assumed was thoroughly settled in this court, namely, that although error appears, yet, if upon the whole record it further appears that the error did not affect a substantial right of the party complaining, the judgment must stand. How in this case can it be said that the plaintiff was injured in a substantial right when the jury found that he was not entitled to recover at all ?
The judgment should be affirmed.